Citation Nr: 1422493	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-09 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1970.   He died in April 2010.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  The claim file was subsequently transferred to the RO in Lincoln, Nebraska.  

The appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing held in August 2012.  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Certificate of Death indicates that the Veteran died in April 2010.  The immediate cause of death was bacterial pneumonia, due to or as a consequence of lung cancer, pulmonary embolism, and histoplasmosis. 

2.  The Veteran served near the perimeter of the Ubon Royal Thai Air Force Base from November 1967 to November 1968, and is was exposed to herbicides, including Agent Orange.  


CONCLUSION OF LAW

The Veteran's death is etiologically related to presumed herbicide exposure incurred in active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In May 2010, the appellant filed an application for entitlement to dependency and indemnity compensation (DIC) based on her status as the surviving spouse.  She contends that the Veteran developed lung cancer as a result of Agent Orange exposure that had yet to be service connected, and that this lung cancer contributed to the bacterial pneumonia which caused his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2013). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft-tissue sarcomas. 38 C.F.R. § 3.309(e).

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Rather, the service personnel records reveal that the Veteran served at Ubon Royal Thai Air Force Base in Thailand.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran's service personnel records confirm that he served at Ubon Royal Thai Air Force Base from November 1967 to November 1968, which is within the applicable time period to meet the criteria for presumed herbicide exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  His Certificate of Death shows that the Veteran died in April 2010 from bacterial pneumonia, due to or as a consequence of lung cancer, pulmonary embolism, and histoplasmosis.  Notably, respiratory cancers, including cancer of the lungs, are diseases presumptively associated with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, to include Agent Orange, presumptive service connection is warranted for the Veteran's lung cancer.

As discussed above, the Veteran's service personnel records confirm that he was stationed at Ubon Royal Thai Air Force Base in Thailand from November 1967 to November 1968.  This time period is during the Vietnam era during which VA has acknowledged that herbicides were used near the air base perimeter.  Accordingly, if the Veteran is found to have served on or near the air base perimeter during his tour in Thailand, the preponderance of the evidence will show presumptive exposure to herbicide.

The Veteran's service personnel records confirm that his period of service in Thailand was with both the 433rd Tactical Fighter Squadron and the 408th Munitions Maintenance Squadron at the Ubon Royal Thai Air Force Base.  His military occupational specialty (MOS) is listed as a Weapons Mechanic.  This is not one of the listed MOSs in the MR21-1MR that has been shown to have served on or near the air base perimeter.

However, the appellant has argued that the Veteran lived in housing just outside the base perimeter while stationed at Ubon Royal Thai Air Force Base, and that it was necessary for him to cross the perimeter line of the base every day to report to his work station.

Even more persuasively, prior to his death, the Veteran had filed claims for entitlement to service connection for bilateral hearing loss and tinnitus in October 2005.  At that time, the Veteran indicated that he was exposed to excessive engine and mechanical noise in 1967 as a result of working on the flight line as an airplane weapons mechanic.  A review of a map of Ubon Royal Thai Air Force Base reveals that the flight line is adjacent to the base's perimeter.  

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that Agent Orange was used near the air base perimeter at Ubon Royal Thai Air Force Base.  While the record does not clearly identify whether the Veteran was exposed to Agent Orange while stationed at Ubon Royal Thai Air Force Base, the Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by the Veteran indicate that he regularly worked on the flight line, which was adjacent to the base perimeter.  The Veteran's statements as to the location of duties performed by him while stationed in Thailand are competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, although Weapons Mechanic is not one of the MOSs conceded to have been exposed to herbicides in Thailand, the Board finds the Veteran's information credible and notes that daily work on the flight line would be consistent with his duties as a Weapons Mechanic.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the location of duties performed during his service in Thailand, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's statements, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran was exposed to herbicides during service.  As the Veteran's post-service medical records reflect diagnoses of primary lung cancer which later metastasized to other parts of the body, service connection is warranted for lung cancer, as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides during service in Thailand.  Significantly, the post-service treatment records reflect that the Veteran's cancer began in the lungs, rather than metastasized to the lungs from another area of the body.  As the Veteran's primary lung cancer was found to have contributed to the bacterial pneumonia which resulted in his death, service connection for the Veteran's cause of death is granted.  See Combee, 34 F.3d at 1041-42; 38 C.F.R. §§ 3.102, 3.303(d), 3.307(a)(6)(iii), 3.312.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


